Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 1 of 42




                      EXHIBIT E
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 2 of 42




                                                                                   PATENT
         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Appellant:      Frankland, Richard et al.          Examiner: Cheung, Mary Da Zhi
                                                   Wang
Serial No.:     09/797,488
                                                   Art Unit: 3694
Filed:          March 1, 2001
                                                   Our Ref: B-5746CONT 952776-6
For: "INTEGRATED CHANGE
       MANAGEMENT SYSTEM"                          Date:       August 28, 2007

                                                   Re:     Appeal to the Board of Appeals
                                 BRIEF ON APPEAL
Mail Stop Appeal-Patents
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:
         This is an appeal from the Final rejection, dated February 28, 2007, for the
above identified patent application. A credit card deposit in the amount of
$500.00 for the fee set forth in 37 C.F.R. 1.17(c) for submitting this Brief and a
credit card deposit in the amount of $120.00 for the time-extension fee set forth in
37 C.F.R. 1.17(a)(1) will be electronically submitted. The Appellants submit that
this Appeal Brief is being timely filed within the one-month extended time limit,
since the Notice Of Appeal was received on May 29, 2007.


                             REAL PARTY IN INTEREST
         The present application has been assigned to Alternative Systems, Inc. of
Half Moon Bay, CA.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 3 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 2

                 RELATED APPEALS AND INTERFERENCES
       There are no other appeals or interferences related to the present
application.
                              STATUS OF CLAIMS
       The present Application comprises claims 2, 4-9, 11-24, 26-31, 33-46, 48-52
and 54-66, which all stand rejected.
       Claims 1, 3, 10, 25, 32, 47, 53 and 67-155 were cancelled without prejudice.
       Claims 2, 4-9, 11-24, 26-31, 33-46, 48-52 and 54-66 are the subject of this
appeal and are reproduced in the accompanying claim appendix.


                         STATUS OF AMENDMENTS
      There are no amendments pending in the present application.


                SUMMARY OF CLAIMED SUBJECT MATTER
      The invention described and claimed in the present application relates
generally to the integrated management of information affected by regulatory
changes as well as non-regulatory changes. Regulatory changes include changes
in environmental, health and safety laws (page 1, lines 4-6; paragraph [0001]).
      A number of rules such as federal, state and local laws, statutes,
ordinances and regulations control industrial and commercial activities (page 1,
lines 8-10; paragraph [0002]). Some rules have overlapping jurisdiction and are
not always consistent with one another. Further, the rules and related constraints
are constantly changing (page 3, lines 2-9; paragraph [0004]). Various attempts
have been made to manage regulatory compliance, but no satisfactory solution
has been developed (page 12, lines 24-30; paragraph [0025]). There is accordingly
a need for a system that would, for a selected area of commercial or industrial
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 4 of 42

Application Serial No. 09/797,488
Appeal brief
Page 3

activity: store or access all relevant available information and changes used in
connection with the activity; generate and archive records of software system
versions used for: data entry, reporting, processing, analysis and results
presentation, and changes to these versions; generate all documents and reports
required for compliance under applicable regulations, laws and statutes; and
provide appropriate user interface, without requiring (re)programming of
underlying software (page 13, linesl6-30; paragraph [0027]).
       The invention meets the above needs with an integrated system that (1)
provides one or more databases that contain information on operations and
requirements concerning an activity or area of business; (2) monitors and
evaluates the relevance of information on regulatory and non-regulatory changes
that affect operations of the business and/or information management
requirements; (3) converts the relevant changes into changes in work/task lists,
data entry forms, reports, data processing, analysis and presentation (by
printing, electronic display, network distribution and/or physical distribution) of
data processing and analysis results to selected recipients without requiring the
services of one or more programmers to re-program and/or recode the software
items affected by the change; and (4) implements receipt of change information
and dissemination of data processing and analysis results using the facilities of a
network, such as the Internet (page 14, lines 2-14; paragraph [0028]).


       In particular, independent claim 2 recites: "A system for providing a
dynamically generated application having one or more functions and one or more user
interface elements; comprising:
       a server computer (for example as in a multi-tier server based model, see
page 20, lines 14-15; paragraph [0050]);
  Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 5 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 4

       one or more client computers connected to the server computer over a computer
network (for example as in a multi-tier server based model, see page 20, lines 14-
15; paragraph [0050]);
       a first layer (for example a business content layer, see page 21, lines 1-11;
paragraph [0054]) associated with the server computer containing information about
the unique aspects of a particular application;
       a second layer (for example a metadata layer, see page 21, lines 13-20)
associated with the server computer containing information about the user interface and
functions common to a variety of applications, a particular application being generated
based on the data in both the first and second layers;
       a third layer (for example a Java data management layer, see page 24, lines
23-26; paragraph [0069]) associated with the server computer that retrieves the data in
the first and second layers in order to generate the functionality and user interface
elements of the application; and
       a change management layer (page 28, lines 4-16; paragraph [0085]) for
automatically detecting (box 21 in Fig. 2) changes that affect an application,
       each client computer further comprising a browser application (page 26, lines 3-
6; paragraph [0075]) being executed by each client computer, wherein a user interface
and functionality for the particular application is distributed to the browser application
and dynamically generated when the client computer connects to the server computer
(page 26, lines 19-22; paragraph [0078]).


       Also, independent claim 24 recites:
"A method for dynamically generating an application using a server computer and one or
more client computers connected to the server computer over a computer network (for
example as in a multi-tier server based model, see page 20, lines 14-15; paragraph
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 6 of 42

Application Serial No. 09/797,488
Appeal brief
Page 5

[0050]), the method comprising:
       providing a first layer (for example a business content layer, see page 21,
lines 1-11; paragraph [0054]) containing information about the unique aspects of a
particular application;
       providing a second layer (for example a metadata layer, see page 21, lines 13-
20) containing information about the user interface and functions common to a variety of
applications, wherein a particular application is generated based on the data in the first
and second layers;
       establishing a connection between a client computer and the server computer (see
page 20, lines 14-15; paragraph [0050]);
       providing a third layer (for example a Java data management layer, see page
24, lines 23-26; paragraph [0069]) that retrieves the data in the first and second layers
in order to generate the functionality and user interface for a particular application for
the client computer as the client computer connects to the server computer;
       automatically detecting (box 21 in Fig. 2) changes that affect a particular
application (page 28, lines 4-6; paragraph [0085]); and
       distributing the user interface and functionality of the particular application to
the client computer wherein the particular application and its user interface are
dynamically re-generated each time a client establishes a connection with the server
computer (page 26, lines 19-22; paragraph [0078])".


       Further, independent claim 46 recites:
       "A server for dynamically generating an application for one or more client
computers connected to the server computer by a computer network (for example as in
a multi-tier server based model, see page 20, lines 14-15; paragraph [0050]),
comprising:
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 7 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 6

       a first layer (for example a business content layer, see page 21, lines 1-11;

paragraph [0054]) associated with the server containing information about the unique

aspects of a particular application;

       a second layer (for example a metadata layer, see page 21, lines 13-20)

associated with the server containing information about the user interface and functions

common to a variety of applications;

       a third layer (for example a Java data management layer, see page 24, lines

23-26; paragraph [0069]) that retrieves the data in the first and second layers in order to

generate functionality and user interface elements of the application;

       a change management layer (page 28, lines 4-16; paragraph [0085]) for

automatically detecting (box 21 in Fig. 2) changes that affect an application;

       means for dynamically generating (page 26, lines 19-22; paragraph [0078]) a

particular application based on the first and second layers each time a client computer

connects to the server computer; and

       means for distributing the user interface and functionality of the particular

application to a client computer (page 26, lines 3-6; paragraph [0075])".


                                           ***
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 8 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 7




           GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL


       Issue 1: Whether claims 2, 4-9, 11-24, 26-31, 33-46, 48-52 and 54-66 are
patentable under 35 U.S.C. 102(e) over U.S. Pat. No. 5,960,200 to Eager.




                                  ARGUMENT


Issue I: Whether claims 2, 4-9, 11-24, 26-31, 33-46, 48-52 and 54-66 are patentable
under 35 U.S.C. 102(e) over U.S. Pat. No. 5,960,200 to Eager (hereinafter
"Eager").


Rejection of claim 2
      In a non-final action issued on September 5, 2006, the Examiner rejected
claim 2 as being anticipated by U.S. 5,960,200 to Eager, under the rationale that:
      -a business process layer taught by Eager reads on the first layer recited in
claim 2;
      -a functionality layer taught by Eager reads on the second layer recited in
claim 2;
      -a presentation layer taught by Eager reads on the third layer recited in
claim 2; and
      -a re-architecting system taught by Eager reads on the change
      management layer recited in claim 2.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 9 of 42

Application Serial No. 09/797,488
Appeal brief
Page 8

       In response to this previous action, the Appellants disagreed with the
rationale of the Examiner, and argued that the business process layer (120) and
functionality layer (130) of Eager are distinct from a data storage layer (150), so
that they cannot read on the recited first and second layers "containing
information".


       In the Final action issued on February 28, 2006, the Examiner opines that
the arguments above are not persuasive.
       In particular, in response to the Appellant's arguments that Eager fails to
teach the first layer containing information about the unique aspects of particular
application, the Examiner opines that "Eager teaches a business process layer
that corresponds to the first layer as claimed by the applicant (column 10, lines
33-41 and Fig. 1), and the business layer provides initial application menu or
screen and initial objects to the interface engine (column 10, lines 38-41), in which
the initial application menu or screen and initial objects correspond to the
information contained in the first layer". The Examiner also opines that
"although Eager does not explicitly disclose how long the information is
contained in the business layer, the information could either be stored in the
business layer in short period of time or in a long period of time; and in either
case, Eager's teaching reads on the claimed language".
       Also, in response to the Appellant's arguments that Eager fails to teach a
second layer that contains information about the user interface and functions
common to a variety of applications, the Examiner opines that "Eager teaches a
functionality layer that corresponds to the second layer (column 12, lines 12-42
and Figs. 1, 8) and the information contained by the second layer is taught by
Eager as the result information is generated by the functionality layer and later is
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 10 of 42

Application Serial No. 09/797,488
Appeal brief
Page 9

transferred to the business layer or the state router (column 12, lines 18-21)". The
Examiner further opines that "although Eager does not explicitly disclose how
long the result information is contained in the functionality layer, the result
information could either be stored in the functionality layer in short period of
time or in a long period of time; and in either case, Eager's teachings reads on the

claimed language".
       The Appellants respectfully submit that the interpretation the Examiner
makes of the term "containing" is broader than the 'broadest reasonable
interpretation' that one skilled in the art would make in light of the specification.
Indeed, according to this interpretation, any single means through which data
transit would read on means "containing" the data. Thus, for example a data bus
would be considered as means containing data. However, one skilled in the art
knows well that a data bus is a means that carries data, but does not contain data.
       At least in view of the above, the Appellants submit that the interpretation
the Examiner makes of Eager does not comply with section 2111.01(11) of the
M.P.E.P, and request that the Examiner's rejection of claim 2 be overturned.


       The Appellants further note that, even assuming, arguendo, that the
interpretation the Examiner makes of the term "containing" were not broader
than its broadest reasonable interpretation, Eager would still be very different
from the invention as recited in claim 2.
       Eager relates (see claim 1 of Eager) to an automated system for converting,
or transitioning, legacy applications operable on a legacy computing system to a
distributed infrastructure on a multi-tiered computer architecture. Eager
provides, in particular, for "an automated converter to transition the legacy
application to a target application operable on the multi-tiered computer architecture".
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 11 of 42

Application Serial No. 09/797,488
Appeal brief
Page 10

       However, Eager teaches automatically converting an application operable
in a legacy system to an application operable in a multi-tiered system. Nowhere
does Eager disclose or suggest any feature for monitoring applications and
detecting changes affecting the application, and in particular a change
management layer for "automatically detecting changes that affect an application" as
recited in claim 2.
       In section 4 of the Final action of February 28, 2007, the Examiner opines
that Eager shows "f) a change management layer for automatically detecting
changes that affect an application (column 2, lines 34-57 and column 4, lines 42-
51 and Figs. 1, 16, 17, 24; specifically, 'change management layer' corresponding
to re-architecting system in Eager's teaching)". The Appellants respectfully

disagree.


       As to what is taught in column 2, lines 34-57 of Eager: the Appellants note
that column 2, lines 34-57 of Eager recite that "For each source application, there is a
range of available transition choices, including the option of translating the source
application to the new target architecture without changing any of the existing
functionality and the option of re-engineering the source application by changing the
existing functionality. The source application may also be replaceable by a commercial
product or a custom application written in-house. The source applications are then
transitioned in order of priority to the new architecture".
       This passage teaches that Eager allows translating source applications to
the new target architecture without changing the existing functionality. It also
teaches that Eager allows re-engineering the source application by changing the
existing functionality.
       However, this passage does not relate to detecting changes in the
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 12 of 42

Application Serial No. 09/797,488
Appeal brief
Page 11

applications, and relates even less to automatically detecting such changes.

       Column 2, lines 34-57 of Eager further recites, "Specifically, a preferred

system in accordance with the present invention includes the automated capability to

translate existing source applications into new target applications on a multi-tiered

client/server architecture. The translation of source applications to target applications

includes the conversion of user interfaces, procedural languages, and data definitions.

These conversions use a two-phase process where source program components written in

the source languages are first translated to components in a common intermediate

language. The intermediate language components are then translated to target program

components in the target languages. By using a common intermediate language, only one

translation module is required for each source and target language".

       This passage teaches that Eager allows automatically translating sources

application.
       This passage does not relate to detecting changes in the applications, or to

automatically detecting such changes.



       As to what is taught in Column 4, lines 42-51 of Eager: column 4, lines 42-

51 recites that "a preferred re-architecting system 20 includes a user interface

conversion utility 210, a procedural language conversion utility 220, and a data

definition language conversion utility 230. The procedural language conversion utility

220 is in communication with the functionality layer 130 and the data access layer 140 of

the multi-tier architecture 10. The user interface conversion utility 210 is in

communication with the user interface repository 152 and the data definition language

conversion utility 230 is in communication with the data record repository 158".

       This passage discloses a preferred structure of a re-architecting system of

Eager, but does not disclose or suggest any feature that would allow
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 13 of 42

Application Serial No. 09/797,488
Appeal brief
Page 12

"automatically detecting changes that affect an application" as recited in claim 2.



       Further, the Appellants note that Eager discloses in column 6, lines 50-52,
that "the re-architect option translates the existing application to the new architecture
without changing any of the existing functionality", and thus explicitly and
unambiguously discloses that the "re-architecting" of Eager is not related to
implementing (or detecting) any change that affects an application.


       As to what is taught in Figure 1 of Eager: Figure 1 of Eager shows a re-
architecting system 20 comprising "a user interface conversion utility 210, a
procedural language conversion utility 220, and a data definition language conversion

utility 230".

       The Appellants note that the Examiner has failed to show which of the
features of system 20 would read on any feature that would allow "automatically
detecting changes that affect an application" as recited in claim 2. Further, as detailed

above, Eager discloses that the system's "re-architecting" is not related to
handling changes in an application.


       As to what is taught in Figure 16 of Eager: Figure 16 of Eager is a block
diagram of the user interface conversion utility 210 of Fig. 1, which "converts the
user interface of an existing application represented by the source user interface

definitions 211 into target user interface definitions 213 using the user interface

converter 212" (col. 23, lines 4-8).

       As detailed above, Fig. 1 of Eager relates to a re-architecting system,
wherein such re-architecting is done "without changing any of the existing
functionality". The Appellants note that the Examiner has failed to explain how a
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 14 of 42

Application Serial No. 09/797,488
Appeal brief
Page 13

portion of a system provided for implementing an operation devoid of change
would disclose or suggest means for detecting changes, and in particular means
for "automatically detecting changes that affect an application" as recited in claim 2.


       As to what is taught in Figure 17 of Eager: Figure 17 of Eager is a flow
diagram wherein "the procedural language conversion utility 220 converts the
functionality and data access programs of an existing application into the programming
language targeted for the implementation of the functionality layer 130 (Fig. 1). This
conversion process consists of two main phases. A first phase (Phase A) converts the
source language 221 into an intermediary language 225. A second phase (Phase B) then
transforms the intermediary language 225 into the final target language 227" (col. 24,
lines 45-53).
       The Appellants note that Figure 17 only relates to converting a source
application in a source language into a target application in a target language,
and note that the Examiner has failed to show which part of the feature of figure
17 would read on means for "automatically detecting changes that affect an
application" as recited in claim 2.


       As to what is taught in Figure 24 of Eager: Figure 24 of Eager is a block
diagram of the data definition language conversion utility 230 of Fig. 1 that is
"used to convert a source database language 231 into a target database language 237
using a database converter 234" (col. 28, lines 11-14).
       The Appellants note that Figure 24 only relates to converting a source
language into a target language, and note that the Examiner has failed to show
which part of the feature of figure 24 would read on means for "automatically
detecting changes that affect an application" as recited in claim 2.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 15 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 14



           In addition to the above remarks, the Appellants note that the only
mention of a change in an application is made in relation to GUI files 248, that
are "used by application developers and maintenance personnel to modify application
screens and messages as part of the re-engineering system 30" (col. 23, line 66 — col. 24,

line 1).
           The Appellants note that Eager teaches modifying applications in relation
to Eager's re-engineering system, and not Eager's re-architecting system as
opined by the Examiner.
           Further, the Appellants note that Eager explicitly teaches that in the re-
engineering system, it is "application developers and maintenance personnel" that
"modify application screens and messages", thus teaching away from any means that

would operate "automatically", and in particular that would allow "automatically
detecting changes that affect an application" as recited in claim 2.



           In conclusion, the Appellants note that Eager relates to means for
automatically converting a source system into a target system, wherein:
       -a re-architecting option allows translating applications in the source

system "without changing any of the existing functionality"; and
       -a re-engineering option allows "application developers and maintenance
personnel" to "modify application screens and messages", as seen above in relation to

Figure 16.
       Contrary to the Examiner's assertion, no part of Eager seems to disclose or
suggest any such thing as means "for automatically detecting changes that affect an
application" or "a change management layer for automatically detecting changes that

affect an application" as recited in claim 2.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 16 of 42

Application Serial No. 09/797,488
Appeal brief
Page 15



       The Appellants note that when converting a source application into a
target application, the converter of Eager parses (with parser 243) the language of
the source application to convert it in a target application. If the source
application has changed, one can assume that such change will be introduced in
the target application. However, the Appellants note that there is no suggestion
in Eager that the parsing of a source application having non-changed instruction
as well as changed instructions would distinguish in any way the changed
instructions from the non-changed instructions. Accordingly, parsing the source
applications cannot be deemed to disclose or suggest "detecting" changes that
affect an application. For this reason also, Eager cannot be argued to disclose or

suggest "a change management layer for automatically detecting changes that affect an
application" as recited in claim 2.
       The Appellants respectfully submit that at least in view of the above,
claim 2 is patentable over Eager, and respectfully request that the Examiner's
rejection of claim 2 be properly overturned.




Rejection of claims 24 and 46
       The Appellants respectfully submit that the arguments used above for
showing that claim 2 is patentable over Eager can also be used to show that
Eager does not disclose or suggest a method as recited in claim 24, and in
particular comprising: "automatically detecting changes that affect a particular
application" or a server as recited in claim 46, and in particular comprising "a
change management layer for automatically detecting changes that affect an application".
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 17 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 16

       The Appellants respectfully submit that at least in view of the above,
claims 24 and 46 are patentable over Eager, and respectfully request that the
Examiner's rejection of claims 24 and 46 be properly overturned.




Rejection of claims 4-9, 11-23, 26-31, 33-45, 48-52 and 54-66
       Claims 4-9 and 11-23 depend directly or indirectly on claim 2; claims 26-31
and 33-45 depend directly or indirectly on claim 2; and claims 48-52 and 54-66
depend directly or indirectly on claim 46.

       Appellants note that "if an independent claim is nonobvious under 35
U.S.C. 103, then any claim depending therefrom is nonobvious." In re Fine, 837
F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).

       The Appellants respectfully submit that at least in light of the above
discussion, dependent claims 4-9, 11-23, 26-31, 33-45, 48-52 and 54-66 are also

allowable.

       Further, as developed hereafter, the Appellants disagree with the specific
rationale developed by the Examiner for rejecting the dependent claims.


Rejection of claim 4
       In section 4 of the Final action of February 28, 2007, the Examiner opines
that "as to claim 4, Eager teaches the third layer further comprises a Java data
management layer having means for distributing one or more JAVA applets to
the client computer wherein the JAVA applets dynamically generate and present
the user interface and functionality to the user based on the first and second
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 18 of 42

Application Serial No. 09/797,488
Appeal brief
Page 17

layers (column 8, lines 3-22 and column 10, lines 7-26)". The Appellants
respectfully disagree with the Examiner.
       Column 8, lines 3-22 of Eager recites that "an Open Systems Integration
(OSI) process 469 is a manual implementation process that focuses on integrating
applications that are purchased, newly custom developed, re-architected, or re-engineered
to share data and screens. This process includes the definition of business goals and
objectives, the definition of applicable business processes, the study of application
interactions and data relationships, and the planning of hardware and software
infrastructures. The OSI process 469 also includes the implementation of the integration,
including detailed implementation plan and schedule and detailed requirements and
design documentation, user acceptance testing, comprehensive technical documentation,
and empowerment of support staff for the maintenance phase. One powerful example of
integration at the user interface layer using the OSI process 469 is the creation of a
corporate intranet using internet Hyper-Text Manipulation Language (HTML) or a
highly-level language generating HTML, such as Java from Sun Microsystems to provide
a user-friendly, platform independent, common user interface to corporate application".
       The Appellants note that the above excerpt does not recite the words
"JAVA applet", and that the Examiner has failed to explain where the above
excerpt would suggest using JAVA applets. It follows that the Examiner has also
failed to explain where the above excerpt would suggest JAVA applets that
"dynamically generate and present" "user interface and functionality" to a user" based
on first and second layers.
       Column 10, lines 7-26 of Eager recites that "FIG. 5 is a schematic diagram of a
sample mapping between application user interface representation structures 116 and
display platform user interface representation structures 118. In the figure, the user
interface display platform 115 is exemplified as Microsoft Windows 3.x and the display
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 19 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 18

platform user interface representation structures 117 are thus the internal Windows 3.x
management structures. However, other user interface display platforms 115 using
similar internal structures to manage windows are supported by the exact same user
interface engine 117. Notably, the Internet's world-wide web, based on the HTML or
Java user interface languages, is another example of user interface display platform 115.
Indeed, in a preferred embodiment of the present invention, the user interface engine 117
is written using Microsoft Visual Cd-F and based on the industry-standard Microsoft
Foundations Classes (MFC) class library, which allows cross-platform development for
Windows 3.x, Windows 95, Windows NT, MacOS, and UNIX-based user interface
display platforms 115, including Internet web servers".
       The Appellants note that the above excerpt does not recite the words
"JAVA applet", and that the Examiner has failed to explain where the above
excerpt would suggest using JAVA applets. It follows that the Examiner has also
failed to explain where the above excerpt would suggest JAVA applets that
"dynamically generate and present" "user interface and functionality" to a user" based
on first and second layers.
       At least in view of the above, the Appellants respectfully submit that the
Examiner has failed to show that Eager discloses or suggest the features recited
in claim 4, and in particular "data management layer having means for
distributing one or more JAVA applets to the client computer wherein the JAVA
applets dynamically generate and present the user interface and functionality to
the user based on the first and second layers".
       The Appellants respectfully submit that, for this reason also, claim 4 is
patentable over Eager.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 20 of 42

Application Serial No. 09/797,488
Appeal brief
Page 19

Rejection of claims 26 and 48

       Claim 26 depends on claim 24 and recites features corresponding to the
features of claim 4. Claim 48 depends on claim 46 and recites features
corresponding to the features of claim 4.

       The Appellants note that the arguments used above to show that claim4 is
patentable over Eager at least because Eager does not disclose or suggest "JAVA
applets" as recited in claim 4 can also be used to show that claims 26 and 48 are
patentable over Eager.




Rejection of claim 11
       In section 4 of the Final action of February 28, 2007, the Examiner opines
that "as to claims 11-12, Eager teaches the server computer further comprises the
change management layer further comprises one or more intelligent agents that
detects changes that affect an application (column 2, lines 34-57 and column 4,
lines 42-51 and Figs. 1, 16, 17, 24; specifically, 'change management layer'
corresponding to re-architecting system in Eager's teaching)". The Appellants
respectfully disagree.

       As detailed above, column 2, lines 34-57 of Eager recites that "For each
source application, there is a range of available transition choices, including the option of
translating the source application to the new target architecture without changing any of
the existing functionality and the option of re-engineering the source application by
changing the existing functionality. The source application may also be replaceable by a
commercial product or a custom application written in-house. The source applications are
then transitioned in order of priority to the new architecture".
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 21 of 42

Application Serial No. 09/797,488
Appeal brief
Page 20

       This passage teaches that Eager allows translating sources application to
the new target architecture without changing the existing functionality. It also
teaches that Eager allows re-engineering the source application by changing the
existing functionality.
       However, this passage does not relate to detecting changes in the
applications, and relates even less to detecting automatically such changes.
       Column 2, lines 34-57 of Eager further recites, "Specifically, a preferred
system in accordance with the present invention includes the automated capability to
translate existing source applications into new target applications on a multi-tiered
client/server architecture. The translation of source applications to target applications
includes the conversion of user interfaces, procedural languages, and data definitions.
These conversions use a two-phase process where source program components written in
the source languages are first translated to components in a common intermediate
language. The intermediate language components are then translated to target program
components in the target languages. By using a common intermediate language, only one
translation module is required for each source and target language".
       This passage teaches that Eager allows automatically translating sources
application.
       Column 2, lines 34-57 of Eager does not disclose or suggest detecting
changes in the applications. It follows that contrary to the assertion of the
Examiner, column 2, lines 34-57 of Eager does not disclose or suggest means for
detecting changes, and in particular such as "one or more intelligent agents that
detect changes that affect an application" as recited in claim 11.


       Similarly, column 4, lines 42-51 of Eager recites that "a preferred re-
architecting system 20 includes a user interface conversion utility 210, a procedural
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 22 of 42

Application Serial No. 09/797,488
Appeal brief
Page 21

language conversion utility 220, and a data definition language conversion utility 230.
The procedural language conversion utility 220 is in communication with the
functionality layer 130 and the data access layer 140 of the multi-tier architecture 10.
The user interface conversion utility 210 is in communication with the user interface
repository 152 and the data definition language conversion utility 230 is in
communication with the data record repository 158".
       Further, as detailed above, Eager discloses in column 6, lines 50-52, that
"re-architecting" "translates the existing application to the new architecture without
changing any of the existing functionality", thus teaching away from the idea of
implementing or detecting changes.
       It follows that column 4, lines 42-51 of Eager discloses a preferred
structure of a re-architecting system of Eager, but does not disclose or suggest
detecting changes in the applications. Contrary to the assertion of the Examiner,
column 4, lines 42-51 of Eager does therefore not disclose or suggest means for
detecting changes, and in particular such as "one or more intelligent agents that
detect changes that affect an application" as recited in claim 11.


       Similarly, Figure 1 of Eager shows a re-architecting system 20 comprising
"a user interface conversion utility 210, a procedural language conversion utility 220,
and a data definition language conversion utility 230".
       As detailed above, the "re-architecting" of Eager is not related to handling
changes in an application. The Appellants further note that the Examiner has
failed to point out which of the above utilities/features would disclose or suggest
means for detecting changes, and in particular such as "one or more intelligent
agents that detect changes that affect an application" as recited in claim 11.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 23 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 22

       Figure 16 of Eager shows a block diagram of the user interface conversion
utility 210 of Fig. 1, which "converts the user interface of an existing application
represented by the source user interface definitions 211 into target user interface
definitions 213 using the user interface converter 212" (col. 23, lines 4-8).
       As detailed above, Fig. 1 of Eager relates to a re-architecting system,
wherein such re-architecting is done "without changing any of the existing
functionality". The Appellants note that the Examiner has failed to explain how a
portion of a system provided for implementing an operation devoid of change
would disclose or suggest means for detecting changes, and in particular
"intelligent agents" such as "one or more intelligent agents that detect changes that
affect an application" as recited in claim 11.


       Figure 17 of Eager shows a flow diagram wherein "the procedural language
conversion utility 220 converts the functionality and data access programs of an existing
application into the programming language targeted for the implementation of the
functionality layer 130 (Fig. 1). This conversion process consists of two main phases. A
first phase (Phase A) converts the source language 221 into an intermediary language
225. A second phase (Phase B) then transforms the intermediary language 225 into the
final target language 227" (col. 24, lines 45-53).
       The Appellants note that Figure 17 only relates to converting a source
application in a source language into a target application in a target language,
and note that the Examiner has failed to show which part of the feature of figure
17 would disclose or suggest means for detecting changes, and in particular
"intelligent agents" such as "one or more intelligent agents that detect changes that
affect an application" as recited in claim 11.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 24 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 23

       Figure 24 of Eager is a block diagram of the data definition language
conversion utility 230 of Fig. 1 that is "used to convert a source database language 231
into a target database language 237 using a database converter 234" (col. 28, lines 11-
14).
       The Appellants note that Figure 24 only relates to converting a source
language into a target language, and note that the Examiner has failed to show
which part of the feature of figure 24 would disclose or suggest means for
detecting changes, and in particular "intelligent agents" such as "one or more
intelligent agents that detect changes that affect an application" as recited in claim 11.


       In conclusion, contrary to the Examiner's assertion, Eager does not
disclose or suggest means for detecting changes, and in particular "intelligent
agents" such as "one or more intelligent agents that detect changes that affect an
application" as recited in claim 11.
       In view of the above also, claim 11 is patentable over Eager.


Rejection of claim 12

       In section 4 of the Final action of February 28, 2007, the Examiner opines
that "as to claims 11-12, Eager teaches the server computer further comprises the
change management layer further comprises one or more intelligent agents that
detects changes that affect an application (column 2, lines 34-57 and column 4,
lines 42-51 and Figs. 1, 16, 17, 24; specifically, 'change management layer'
corresponding to re-architecting system in Eager's teaching)". The Appellants
respectfully disagree.

       As detailed above in relation to claim 11, none of the above excerpts or
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 25 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 24

figures disclose or even remotely suggest means for detecting changes, and in
particular "intelligent agents" such as "one or more intelligent agents that detect
changes that affect an application" as recited in claim 11.
       Claim 12 depends on claim 11 and recites "means for automatically
modifying the first and second layers in response to the intelligent agents in order to
automatically change the functionality and user interface elements of the application
based on the changes detected by the intelligent agents".
       The Appellants note that since as seen above, Eager and in particular
"column 2, lines 34-57 and column 4, lines 42-51 and Figs. 1, 16, 17, 24;
specifically, 'change management layer' corresponding to re-architecting system
in Eager's teaching" does not disclose or suggest "intelligent agents that detect
changes that affect an application".
       It follows that Eager and in particular "column 2, lines 34-57 and column
4, lines 42-51 and Figs. 1, 16, 17, 24; specifically, 'change management layer'
corresponding to re-architecting system in Eager's teaching" can also not be
deemed to disclose or suggest means for operating in response to such intelligent
agent, such as the "means for automatically modifying the first and second layers in
response to the intelligent agents in order to automatically change the functionality and
user interface elements of the application based on the changes detected by the intelligent
agents" recited in claim 12.
       In view of the above also, claim 12 is patentable over Eager.


Rejection of claims 13-21

       In section 4 of the Final action of February 28, 2007, the Examiner opines
that "as to claims 13-21, Eager teaches a builder module for permitting a user to
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 26 of 42

Application Serial No. 09/797,488
Appeal brief
Page 25

build a user interface for a particular application using the second layer (see
facilitation tools 360 in Figs. 2 and 33). The Appellants respectfully disagree.

       Claim 21 recites a builder module that "comprises an intelligent agent builder
for generating the intelligent agents that detect changes associated with the particular
business application".
       The Appellants note that the arguments used above to show that Eager
does not disclose or suggest "intelligent agents" as recited in claim 11 can also be
used to show that Eager does not disclose or suggest an "intelligent agent builder"
as recited in claim 21.

       In view of the above also, claim 21 is patentable over Eager.



Rejection of claims 33, 34, 43, 54, 55, 64

       Claims 33, 34 and 43 depend on claim 24 and recite features
corresponding to the features of claims 11, 12 and 21. Claims 54, 55 and 64
depend on claim 46 and recite features corresponding to the features of claims
11, 12 and 21.

       The Appellants note that the arguments used above to show that claims
11, 12 and 21 are patentable over Eager at least because Eager does not disclose
or suggest "intelligent agents" as recited in claims 11, 12 and 21 can also be used
to show that claims 33, 34 and 43 as well as claims 54, 55 and 64 are patentable
over Eager.
                                             * * *
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 27 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 26

                                        CONCLUSION


       For the extensive reasons advanced above, Appellants respectfully
contend that each claim is patentable. Therefore, reversal of the above-addressed
rejections and objections and re-opening of the prosecution is respectfully

solicited.
       The Commissioner is authorized to charge any additional fees that may be
required or credit overpayment to deposit account no. 12-0415. In particular, if
this response is not timely filed, the Commissioner is authorized to treat this
response as including a petition to extend the time period pursuant to 37 CFR
1.136(a) requesting an extension of time of the number of months necessary to
make this response timely filed and the petition fee due in connection therewith
may be charged to deposit account no. 12-0415.




I hereby certify that this correspondence is     Respectfully submitted,
being electronically filed by EFS-Web in the
United States Patent and Trademark Office
on                                                     IV-Oyez
                                                 Alessandro Steinfl
                 August 28, 2007                 Attorney for the Appellants
              (Date of Transmission)             Reg. No. 28,145
                                                 LADAS & PARRY
               Joanna Sosa                       5670 Wilshire Boulevard,
       (Name of Person Transmitting)             Suite 2100
                                                 Los Angeles, California 90036
              0-wkAnt.,-- ,A 0.6 p„__            (323) 934-2300 voice
         ()           (Signature)                (323) 934-0202 facsimile
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 28 of 42

Application Serial No. 09/797,488
Appeal brief
Page 27

                            -
                   (Date)




Attachments: Claims 4-9, 11-23, 26-31, 33-45, 48-52 and 54-66
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 29 of 42

Application Serial No. 09/797,488
Appeal brief
Page 28



                                                             CLAIMS APPENDIX




1. (canceled)


2. A system for providing a dynamically generated application having one or
more functions and one or more user interface elements; comprising:
       a server computer;
       one or more client computers connected to the server computer over a
computer network;
       a first layer associated with the server computer containing information
about the unique aspects of a particular application ;
       a second layer associated with the server computer containing
information about the user interface and functions common to a variety of
applications, a particular application being generated based on the data in both
the first and second layers;
       a third layer associated with the server computer that retrieves the data in
the first and second layers in order to generate the functionality and user
interface elements of the application; and
       a change management layer for automatically detecting changes that
affect an application,
       each client computer further comprising a browser application being
executed by each client computer, wherein a user interface and functionality for
the particular application is distributed to the browser application and
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 30 of 42

Application Serial No. 09/797,488
Appeal brief
Page 29

dynamically generated when the client computer connects to the server
computer.


3. (canceled)


4. The system of Claim 2, wherein the third layer further comprises a JAVA data
management layer having means for distributing one or more JAVA applets to
the client computer wherein the JAVA applets dynamically generate and present
the user interface and functionality to the user based on the first and second
layers.


5. The system of Claim 2, wherein the second layer comprises a business content
database having data about one or more different predetermined business
applications.


6. The system of Claim 5, wherein the data further comprises one or more of
business knowledge, logical designs, physical designs, physical structures and
relationships associated with the predetermined business application.


7. The system of Claim 5, wherein the second layer comprises a metadata
database comprising data about the structures and functions associated with any
application.


8. The system of Claim 7, wherein the metadata database further comprises data
about the user interface and functionality including one or more of tools,
worklists, data entry forms, reports, documents, processes, formulas and images.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 31 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 30



9. The system of Claim 2, wherein each client computer further comprises a
JAVA enabled web browser to permit remote user access.


10.(canceled)


11. The system of Claim 2, wherein the change management layer further
comprises one or more intelligent agents that detect changes that affect an
application.


12. The system of Claim 11, wherein the server further comprises means for
automatically modifying the first and second layers in response to the intelligent
agents in order to automatically change the functionality and user interface
elements of the application based on the changes detected by the intelligent
agents.


13. The system of Claim 2, wherein the server further comprises a builder
module for permitting a user to build a user interface for a particular application
using the second layer.


14.The system of Claim 13, wherein the builder module further comprises a form
builder for one or more of editing an existing form and generating a new form
that contains the data for a particular application.


15. The system of Claim 13, wherein the builder module further comprises an
event builder for generating triggering events for a form.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 32 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 31



16. The system of Claim 13, wherein the builder module further comprises a
report builder for building a report for a particular application.


17. The system of Claim 13, wherein the builder module further comprises a
document builder for mapping a document onto the first layer.


18. The system of Claim 13, wherein the builder module further comprises a
formula builder for generating formulas.


19. The system of Claim 16, wherein the builder module further comprises a
view/query builder for generating one or more views/queries used in the reports.


20. The system of Claim 13, wherein the builder module further comprises a
worklist builder for generating a worklist.


21. The system of Claim 13, wherein the builder module further comprises an
intelligent agent builder for generating the intelligent agents that detect changes
associated with the particular business application.


22. The system of Claim 2, wherein the first and second layers are stored on the
server computer.


23. The system of Claim 2, wherein the first and second layers are distributed
across one or more server computers.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 33 of 42

Application Serial No. 09/797,488
Appeal brief
Page 32

24. A method for dynamically generating an application using a server computer
and one or more client computers connected to the server computer over a
computer network, the method comprising:
       providing a first layer containing information about the unique aspects of
a particular application;
       providing a second layer containing information about the user interface
and functions common to a variety of applications, wherein a particular
application is generated based on the data in the first and second layers;
       establishing a connection between a client computer and the server
computer;
       providing a third layer that retrieves the data in the first and second layers
in order to generate the functionality and user interface for a particular
application for the client computer as the client computer connects to the server
computer;
       automatically detecting changes that affect a particular application; and
       distributing the user interface and functionality of the particular
application to the client computer wherein the particular application and its user
interface are dynamically re-generated each time a client establishes a connection
with the server computer.


25. (canceled)


26. The method of Claim 24, wherein the third layer further comprises a JAVA
data management layer that distributes one or more JAVA applets to the client
computer wherein the JAVA applets dynamically generate and present the user
interface and functionality to the user based on the first and second layers.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 34 of 42

Application Serial No. 09/797,488
Appeal brief
Page 33



27. The method of Claim 24, wherein the first layer comprises a business content
database having data about one or more different predetermined business
applications.


28. The method of Claim 27, wherein the data further comprises one or more of
business knowledge, logical designs, physical designs, physical structures and
relationships associated with the predetermined business application.


29. The method of Claim 27, wherein the second layer comprises a metadata
database comprising data about the structures and functions associated with any
application.


30. The method of Claim 29, wherein the metadata database further comprises
data about the user interface including one or more of tools, worklists, data entry
forms, reports, documents, processes, formulas and images.


31. The method of Claim 24, wherein each client computer further comprises a
JAVA enabled web browser to permit remote user access.


32. (canceled)


33. The method of Claim 24, wherein the change management layer further
comprises one or more intelligent agents that detect changes that affect an
application.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 35 of 42

Application Serial No. 09/797,488
Appeal brief
Page 34

34. The method of Claim 33, wherein automatically detecting changes further
comprises automatically modifying the first and second layers in response to the
intelligent agents in order to automatically change the functionality and user
interface elements of the application based on the changes detected by the
intelligent agents.


35. The method of Claim 24 further comprising permitting a user to build a user
interface for a particular application using the second layer.




36. The method of Claim 35, wherein the building further comprises one or more
of editing an existing form and generating a new form that contains the data for a
particular application.



37. The method of Claim 35, wherein the building further comprises generating
triggering events for a form.


38. The method of Claim 35, wherein the building further comprises building a
report for a particular application.


39. The method of Claim 35, wherein the building further comprises mapping a
document onto the first layer.


40. The method of Claim 35, wherein the building further comprises generating
formulas associated with the application.
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 36 of 42

Application Serial No. 09/797,488
Appeal brief
Page 35

41. The method of Claim 38, wherein the building further comprises generating
one or more views/queries used in the reports.


42. The method of Claim 35, wherein the building further comprises generating a
worklist.


43. The method of Claim 35, wherein the building further comprises generating
the intelligent agents that detect changes associated with the particular business
application.


44. The method of Claim 24 further comprising distributing the first and the
second layers on the server computer.


45. The method of Claim 24 further comprising distributing the first and second
layers across one or more server computers.


46. A server for dynamically generating an application for one or more client
computers connected to the server computer by a computer network,
comprising:
      a first layer associated with the server containing information about the
unique aspects of a particular application;
      a second layer associated with the server containing information about the
user interface and functions common to a variety of applications;

      a third layer that retrieves the data in the first and second layers in order
to generate functionality and user interface elements of the application;
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 37 of 42

Application Serial No. 09/ 797,488
Appeal brief
Page 36

       a change management layer for automatically detecting changes that
affect an application;

       means for dynamically generating a particular application based on the
first and second layers each time a client computer connects to the server
computer; and
       means for distributing the user interface and functionality of the particular
application to a client computer.


47. (canceled)


48. The server of Claim 46, wherein the third layer further comprises a JAVA
data management layer having means for distributing one or more JAVA applets
to the client computer wherein the JAVA applets dynamically generate and
present the user interface and functionality to the user based on the first and
second layers.


49. The server of Claim 46, wherein the first layer comprises a business content
database having data about one or more different predetermined business
applications.


50. The server of Claim 49, wherein the data further comprises one or more of
business knowledge, logical designs, physical designs, physical structures and
relationships associated with the predetermined business application.


51. The server of Claim 49, wherein the second layer comprises a metadata
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 38 of 42

Application Serial No. 09/797,488
Appeal brief
Page 37

database comprising data about the structures and functions associated with any
application.


52. The server of Claim 51, wherein the metadata database further comprises
data about the user interface including one or more of tools, worklists, data entry
forms, reports, documents, processes, formulas and images.


53. (canceled)


54. The server of Claim 46, wherein the change management layer further
comprises one or more intelligent agents that detect changes that affect an
application.


55. The server of Claim 54, wherein the change management layer further
comprises means for automatically modifying the first and second layers in
response to the intelligent agents in order to automatically change the
functionality and user interface elements of the application based on the changes
detected by the intelligent agents.


56. The server of Claim 46, wherein the server further comprises a builder
module for permitting a user to build a user interface for a particular application
using the second layer.


57. The server of Claim 56, wherein the builder module further comprises a form
builder for one or more of editing an existing form and generating a new form
that contains the data for a particular application.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 39 of 42

Application Serial No. 09/797,488
Appeal brief
Page 38



58. The server of Claim 56, wherein the builder module further comprises an
event builder for generating triggering events for a form.


59. The server of Claim 56, wherein the builder module further comprises a
report builder for building a report for a particular application.


60. The server of Claim 56, wherein the builder module further comprises a
document builder for mapping a document onto the first layer.


61. The server of Claim 56, wherein the builder module further comprises a
formula builder for generating formulas.


62. The server of Claim 59, wherein the builder module further comprises a
view/query builder for generating one or more views/queries used in the reports.


63. The server of Claim 56, wherein the builder module further comprises a
worklist builder for generating a worklist.


64. The server of Claim 56, wherein the builder module further comprises an
intelligent agent builder for generating the intelligent agents that detect changes
associated with the particular business application.


65. The server of Claim 46, wherein the first and second layers are distributed on
the server computer.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 40 of 42

Application Serial No. 09/797,488
Appeal brief
Page 39

66. The server of Claim 46, wherein the first and second layers are distributed
across one or more server computers.


67. — 155. (canceled)
 Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 41 of 42

Application Serial No. 09/797,488
Appeal brief
Page 40




                                                        EVIDENCE APPENDIX




There is no evidence submitted with the present Appeal Brief.
Case 3:13-cv-00628-RCJ-CLB Document 153-6 Filed 04/06/21 Page 42 of 42

Application Serial No. 09/797,488
Appeal brief
Page 41


                                          RELATED PROCEEDINGS APPENDIX




There are no other appeals or interferences related to the present application.
